COBB, Judge.
Appellant seeks to appeal from a judgment and sentence entered upon his plea of guilty of grand theft. Appellant did not file any post-conviction motions with the trial court. Appellant’s appointed counsel has filed a brief and moved to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).
Since the appellant has not filed a motion to withdraw her guilty plea with the trial court, we dismiss this appeal without prejudice to the appellant to file a proper post-conviction motion with the trial court. Robinson v. State, 373 So.2d 898 (Fla.1979); Counts v. State, 376 So.2d 59 (Fla. 2d DCA 1979).
FRANK D. UPCHURCH and COWART, JJ., concur.